Citation Nr: 1811059	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral spine degenerative disc disk and joint disease with history of herniated L5-S1 and bulging disk.

2.  Entitlement to a rating in excess of 10 percent for right ankle sprain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to June 1995 and from February 2003 to May 2004.

This matter came before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In an October 2017 rating decision, the RO granted ratings of 10 percent each for the Veteran's lumbosacral strain and ankle disabilities, which had previously been evaluated at a combined rating of 10 percent.  Because that decision constituted a partial grant of benefits sought on appeal, the issue of higher evaluations remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran submitted a written statement withdrawing his appeal.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for lumbosacral spine degenerative disc disk and joint disease with history of herniated L5-S1 and bulging disk have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for a rating in excess of 10 percent for right ankle sprain with degenerative joint disease have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran, through his representative, submitted a written statement in December 2017 stating that he wished to withdraw his appeal.  Subsequent to submitting this withdrawal, in January 2018, the Veteran's representative submitted an Informal Hearing Presentation (IHP) stating that the Veteran contends he is entitled to an evaluation in excess of 10 percent for each disability.  However, the Board notes that the IHP is simply a statement of the issues on appeal and other boilerplate and does not refer to the withdrawal, contend that it was unintended or ask that it be disregarded.  

A withdrawal of an appeal is only effective where the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of the action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  In this case, the Veteran's December 2017 written statement clearly stated that he wished to withdraw his appeal, and it was submitted with the help of his representative, indicating that there was understanding of the consequences of the filing.  As the IHP does not contain any indication to the contrary, the Board finds that it does not invalidate the Veteran's withdrawal.  

As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, his withdrawal is effective.  Thus, there are effectively no longer any remaining allegations of error of fact or law concerning the issue on appeal.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss all issues on appeal.


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for lumbosacral spine degenerative disc disk and joint disease with history of herniated L5-S1 and bulging disk is dismissed

The appeal of the issue of entitlement to a rating in excess of 10 percent for right ankle sprain with degenerative joint disease is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


